BENNETT, J.,
Dissenting. — I cannot quite agree with what is said in the opinion of Mr. Justice Burnett as to the evidence of previous statements made by the witness Santiago, tending to show intense hostile feeling upon his part towards the defendants, which was offered for the purpose of impeachment.
As I read the opinion, there is no question made but what this evidence was admissible on behalf of defendant, for the purpose of discrediting the witness, if the attorney for the defendants properly stated the purpose for which it was offered. That it was so admissible for the purpose of discrediting the testimony of the witness is so well settled and so elementary as to be beyond question.
But, when this evidence was offered the attorney for defendant, in answer to an interrogatory by the court, stated that it was offered for the purpose of *77“impeachment,” and it is held in the opinion that the proper purpose of the testimony was to “discredit” rather than “impeach,” and that therefore the statement that it was offered as an impeaching question was misleading to the court, and that there was no error in holding that it was inadmissible for that purpose. •
I cannot see any difference upon which this distinction can be based. The very purpose of any impeachment is to discredit, and anything which discredits a witness, impeaches him to that extent. In other words, the terms “impeach” and “discredit,” as we apply them to the evidence of a witness, mean, as it seems to me, exactly the same thing.
Webster’s International Dictionary defines “impeach” in this sense as follows:
“To impute some fault or defect to, as bias, invalidity etc.; to bring or throw discredit on — to call in question — as to impeach one’s motives or conduct. To challenge or discredit the credibility of, as a witness”—
and gives “discredit” as one of its synonyms.
Professor Wigmore, in his analytical and exhaustive work on Evidence, in the chapter on “Testimonial Impeachment,” treats the proof of bias at considerable length, as one means of impeaching a witness. In one place in this chapter on “Impeachment,” he says:
“But the force of a hostile emotion, as influencing the probability of truth telling, is still recognized as important, and a partiality of mind is therefore always relevant, as discrediting the witness. * * We infer partiality from the circumstance that the witness * * has on some occasion expressed hostility to the opponent”: 2 Wigmore, § 940.
*78And in another place in the same chapter:
“On the principle of fairness and of the avoidance of surprise, the settled rule obtains in offering evidence of prior self-contradictory statements that the witness must first be asked while on the stand whether he made the statements which it is intended to prove against him. Does the same rule apply to the use of evidence of former statements of the witness indicating bias? Must the witness first be asked whether he made them? He must as a matter of• principle. For the same reasons of fairness, that require a witness to be given an opportunity of denying or explaining away a supposed self contradictory utterance, require him also to have a similar opportunity to deny or explain away a supposed utterance indicating bias”: 2 Wigmore, § 953.
And in the very opening words of the chapter he says:
“The process of impeachment or discrediting is fundamentally one of circumstantial relevancy. What is the process? The inference is (for example) that, because the witness X is of an untrustworthy disposition, therefore he is probably not telling the truth on the stand * * or because he has hostile feelings towards the opponent, therefore he is probably not telling the truth.”
Our own Reports are full of illustrations where hostile statements showing bias have been recognized as one method of impeachment. In State v. Stewart, 11 Or. 52 (4 Pac. 128), there was an objection to proof of hostile statements by a witness. The court said: -
“The argument is that the same strictness of rule is not observed * * in showing hostile declarations of a witness for the purpose of affecting the value of his testimony, as in admitting contradictory statements for the same purpose. The object of the proof is the same, and the same reason exists to refresh *79his memory with the particular facts, and afford him an opportunity for explanation.”
And then quoting with approval from another case (Baker v. Joseph, 116 Cal. 178):
“No mode of ascertaining the state of feelings of the witness exists, except that disclosed by the declarations or the acts of the witness sought to be impeached by these declarations.”
Again, in State v. Mackey, 12 Or. 154 (6 Pac. 648), the court said:
“There is no distinction, so far as the rule is concerned, between admitting declarations of hostility of a witness for the purpose of affecting the value of. his testimony, and admitting contradictory statements for the same purpose
Again, in State v. Ellsworth, 30 Or. 145 (47 Pac. 199), it is said: ¿
“It is difficult to see on what ground this evidence was excluded, as it is perfectly well settled that on' cross-examination a witness may be interrogated as to any circumstance which tends to impeach his credibility, by showing that he is biased against the party conducting the cross-examination. ’ ’
It seems to me that, under all the authorities, evidence of hostile declarations is only a method of impeachment, and that the purpose of the questions was accurately and properly presented to the court, when the statement was made that the evidence was offered for an impeaching purpose. So far as my personal observation goes, it has been the universal practice of the bar, ever since the decision in State v. Stewart, more than thirty-five years ago, to treat evidence of hostile declarations, as impeaching evidence, and to so, state its purpose to the court when offered.
*80It is true that Sections 863 and 864 of the Code, which provide for certain methods of impeachment, do not specifically refer to hostile statements, such as are in question here; but it does not seem to me that these sections can be construed as definitive of the word “impeachment” or intended to narrow its accepted meaning. These sections do not purport to exclude any other methods of impeachment than the ones legislated about (except impeachment by proof of particular wrongful acts). Our courts have never given them any such construction, but, on the contrary, as we have already seen, have held repeatedly that the credibility of a. witness can be attacked in other ways not mentioned by the statute. In this case the attorney for defendant did not say that he offered the evidence under the statute, but his offer was as broad as the definition of “impeachment,” and included any method of impeachment known to the common law. The court could not possibly have been misled, for the proof offered did not tend in the slightest degree to establish any other impeachment, except that of personal hostility.
In this case I am not clear that an error in excluding this evidence would be sufficiently serious to justify a reversal under the circumstances. It must have been entirely plain to the jury, by other evidence which was in the case, that this particular witness was hostile to defendants, and a strong partisan of deceased, in whose employ he was. It is not likely that the admission of his prior declarations would have ma'de the least difference in the result. The ruling does not seem to have been considered of great importance by the defendant, and is hardly referred to in the brief on his behalf.
*81I do think, however, we should not disturb the long-settled rule that questions' of this kind are impeaching questions, and can be so treated by the parties and their attorneys, and should be so regarded by the court.
Rehearing denied October 5, 1920.